Exhibit CONSENT OF RESOURCE INFORMATION SYSTEMS, INC. February 25, 2009 Verso Paper Corp. Verso Paper Holdings LLC 6775 Lenox Center Court, Suite 400 Memphis, TN 38115-4436 Ladies and Gentlemen: Resource Information Systems, Inc. (RISI) hereby consents to the citation by Verso Paper Corp. and Verso Paper Holdings LLC (collectively, Verso) of data reported by our source, RISI, Inc., and to the use of our name in connection with the use of such data in the reports that Verso files with and submits to the Securities and Exchange Commission under the Securities Exchange Act of 1934. /s/ John Maine Vice President World Graphic Papers Resource Information Systems, Inc.
